IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-60491
                          Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,


versus

DONALD G. HOLMES, JR.,
                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 2:95-CR-48-5
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

          Donald G. Holmes appeals his sentence following a

guilty plea conviction to exchanging and delivering a stolen U.S.

Treasury check and to falsely representing a Social Security

number to obtain money.    The district court did not err by

denying Holmes a recommended reduction for acceptance of

responsibility without providing Holmes with notice of the

district court’s intended actions prior to sentencing.     See

United States v. Knight, 76 F.3d 86, 88-89 (5th Cir. 1996).

     AFFIRMED.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.